

114 S608 IS: Mortgage Forgiveness Tax Relief Act
U.S. Senate
2015-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 608IN THE SENATE OF THE UNITED STATESFebruary 27, 2015Ms. Stabenow (for herself, Mr. Heller, Mr. Menendez, and Mr. Isakson) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo prevent homeowners from being forced to pay taxes on forgiven mortgage loan debt.
	
 1.Short titleThis Act may be cited as the Mortgage Forgiveness Tax Relief Act.
		2.Extension of exclusion
			 from gross income of discharge of qualified principal residence
			 indebtedness
			(a)In
 generalSubparagraph (E) of section 108(a)(1) of the Internal Revenue Code of 1986, as amended by section 102 of the Tax Increase Prevention Act of 2014 (Public Law 113–295), is amended by striking before January 1, 2015 and inserting subject to an arrangement that is entered into and evidenced in writing before January 1, 2017.
			(b)Effective
 dateThe amendment made by this section shall apply to any arrangement entered into and evidenced in writing before January 1, 2017.